         Case 1:20-cv-00007-LGS Document 128 Filed 06/26/20 Page 1 of 2


                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                        Boston Regional Office
                                         33 Arch St., 24th Floor
                                           Boston, MA 02110
                                       Telecopier: (617) 573-4590


DIVISION OF ENFORCEMENT                                                 Kathleen Shields
                                                                        Telephone: (617) 573-8904
                                                                        E-mail: shieldska@sec.gov


                                                        June 26, 2020
BY ECF
Honorable Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1106
New York, NY 10007

       RE:     Securities and Exchange Commission v. Bajic, et al., No. 1:20-cv-00007-LGS

Dear Judge Schofield:

        I am counsel for the Securities and Exchange Commission (“Commission”) in the above-
referenced case. Pursuant to the Court’s order on June 1, 2020 (Dkt. No. 123), I am writing to
provide an update on the Commission’s efforts to serve the 5 defendants as to whom proofs of
service have not yet been filed: Kenneth Ciapala, Anthony Killarney, Blacklight SA, SSID Ltd.,
and Tamarind Investments, Inc.

        Ciapala
        The Commission made a request for Hague Convention service to the United Kingdom to
serve defendant Ciapala, who is currently incarcerated in a United Kingdom jail. The
Commission’s first request for service was originally sent on January 17, 2020, and was updated
with a second request in mid-February 2020 to include additional information requested by the
United Kingdom’s Central Authority. On June 4, I was notified that the service request was in
the hands of the local court bailiff, but that service by bailiffs had been temporarily suspended in
March because of the Covid-19 virus. Within the last week, I learned that there was a court
proceeding in the United Kingdom at which Ciapala was ordered extradited subject to review
and final action by the United States Secretary of State, in connection with a related criminal
case, United States v. Ciapala, No. 19-cr-874-GBD (S.D.N.Y.). Ciapala’s extradition documents
are currently pending with the United Kingdom Secretary of State for the Home Office for final
action and he may be transferred to the United States within the next month or two. Once
Ciapala is located in the United States, the Commission intends to serve him via a process server
if he will not accept service voluntarily.

       SSID Ltd.
       The Commission sent a Hague Convention service request for SSID Ltd. to Hong Kong
on January 17, 2020. The Commission sought status updates on the request from the Hong Kong
Central Authority. On or about May 27, 2020, the Commission received a letter dated May 13,
2020 from the Government of the Hong Kong Special Administrative Region stating that the
         Case 1:20-cv-00007-LGS Document 128 Filed 06/26/20 Page 2 of 2
June 26, 2020
Page 2

Commission’s service request could not be accepted because I had listed the government from
whom I was requesting assistance as “Hong Kong.” The letter suggested that I could amend the
request to seek the assistance of “Hong Kong SAR, China.” The Commission revised its request
for service to name the proper authority as suggested and sent it to Hong Kong by overnight
international mail on or about June 10.

        Tamarind Investments
        The Commission sent a Hague Convention service request for Tamarind Investments
Inc., and received confirmation that it was received by the Central Authority in Anguilla on
January 28, 2020. The Commission’s staff sought status updates on the request from the
Anguillan Central Authority and received an email dated June 4 from the office of the Anguillan
Attorney General reporting that the process server was planning to attempt service within days. I
received an email from the office of the Anguillan Attorney General dated June 25 confirming
that service has been made and that I will receive the proof of service next week. I will file that
proof of service as soon as I receive it.

       Anthony Killarney and Blacklight SA
       Since the last update on service, the Swiss police attempted to serve Mr. Killarney and
Blacklight pursuant to the Commission’s request under the 1973 U.S.-Swiss Mutual Legal
Assistance Treaty (MLAT). Both original and translated copies of the Swiss police’s reports
describing their service attempts are attached as Exhibit A.

        The police’s attempts to make service on Mr. Killarney were unsuccessful and a woman
answering the door at his residence reported that he was in England. The Commission is
considering what alternative methods it may have to serve Mr. Killarney. The Commission may
seek the Court’s authorization to serve Mr. Killarney by publication because other methods of
service have been unsuccessful and I do not have a currently-operational email address for him
that I could use to serve him by email.

        The police’s attempts to serve an employee at Blacklight were unsuccessful. According
to the police report, the office of Blacklight was opened by the prosecutor’s office on March 11,
2020 and seals were placed on the doors, which are still intact. The police also attempted to
serve Blacklight by serving Mr. Killarney as its director. As described above, that service
attempt was not successful. The police then contacted Blacklight’s attorney, who said that he
was Blacklight’s attorney but did not have power of attorney to collect the service documents.
The Commission, through the U.S. Central Authority, is currently exploring with the Swiss
authorities whether service on Blacklight can be properly effected under Swiss law by mailing
the documents to the company at its business address or through some other method.

        The Commission will continue to reach out to the Central Authorities of Hong Kong and
Switzerland and will promptly file any proofs of service it receives. I will file an update on the
status of service on July 31, 2020, if all proofs of service have not been submitted before then.

                                                     Respectfully submitted,



                                                     Kathleen Burdette Shields
